MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 15, 2017, the cause upon appeal to
revise or reverse your judgment between

Ana Sophia Spencer and William Alex Spencer, Appellant

V.

Jennifer Overpeck, Appellee

No. 04-16-00565-CV and Tr. Ct. No. 2016-CI-03779

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s order
denying the appellants’ motion to dismiss with regard to appellee’s claims for
tortious interference with contract, abuse of process, and wrongful injunction
is REVERSED, and those claims are DISMISSED. The remainder of the trial
court’s order is AFFIRMED. The cause is REMANDED to the trial court for
further proceedings consistent with this opinion. Costs of the appeal are taxed
against the parties who incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 3, 2017.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-16-00565-CV

                         Ana Sophia Spencer and William Alex Spencer

                                                     v.

                                        Jennifer Overpeck

        (NO. 2016-CI-03779 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          MARK J CANNAN
MOTION FEE                         $10.00   E-PAID          MARK CANNAN
MOTION FEE                         $10.00   E-PAID          N/A
COPIES                              $5.00   PAID            STEVE ROGERS
MOTION FEE                         $10.00   E-PAID          MARK CANNAN
MOTION FEE                         $10.00   E-PAID          STEPHAN B ROGERS
MOTION FEE                         $10.00   E-PAID          N/A
MOTION FEE                         $10.00   E-PAID          STEPHAN B ROGERS
MOTION FEE                         $10.00   E-PAID          MARK J CANNAN
STATEWIDE EFILING FEE              $30.00   E-PAID          N/A
INDIGENT                           $25.00   E-PAID          N/A
FILING                            $100.00   E-PAID          N/A
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 3, 2017.

                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853